753 N.W.2d 634 (2008)
Douglas P. MARKER, Plaintiff-Appellee,
v.
Rhonda M. MARKER, a/k/a Rhonda M. Hill, Defendant-Appellant.
Docket No. 136721. COA No. 281617.
Supreme Court of Michigan.
August 7, 2008.
On order of the Court, the application for leave to appeal the May 23, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Huron Circuit Court Family Division for further proceedings. Consistent with MCL 722.31(4), we ORDER that court to make specific findings of fact and conclusions of law on the record regarding the defendant's motion to change the domicile of the minor children. If necessary to make a complete record, the family court may order an investigation be completed by the Friend of the Court and/or may conduct an evidentiary hearing on the matter. In the event that the family court grants the change in domicile, and the change would effectively alter the established custodial environment of the children, the family court shall further require the defendant to prove by clear and convincing evidence that the change would be in the best interests of the children. If such a determination is necessary, the family court shall evaluate the best-interests factors in MCL 722.23 and state its findings of fact and conclusions of law on the record. See Brown v. Loveman, 260 Mich.App. 576, 680 N.W.2d 432 (2004). In order to expedite resolution of this matter, we DIRECT the family court to conclude its remand proceedings and issue its ruling within 42 days of the date of this order.
We do not retain jurisdiction.